mistake, or excusable neglect; (2) the district court erred in refusing to set
                      aside the default and judgment because the default was invalid;' and (3)
                      the district court abused its discretion in refusing to set aside the default
                      and judgment because of fraud. 2
                      The district court did not abuse its discretion in refusing to set aside the
                      default and judgment because Francis failed to provide evidence of
                      inadvertence, surprise, mistake, or excusable neglect
                                  Francis argues that the court should have set aside the default
                      and judgment due to inadvertence, surprise, mistake, or excusable neglect
                      under NRCP 60(b)(1). We disagree.
                                  "The district court has wide discretion in deciding whether to
                      grant or deny a motion to set aside a judgment under NRCP 60(b):'
                      Stoecklein v. Johnson Elec., Inc., 109 Nev. 268, 271, 849 P.2d 305, 307
                      (1993). This court will not overturn the district court's decision absent an
                      abuse of discretion. Id.; Britz v. Consol. Casinos Corp., 87 Nev. 441, 445,
                      488 P.2d 911, 914-15 (1971) C[T]he trial judge is free to judiciously and



                            'Francis argues that the default is invalid for four reasons: (1)
                      Sidebotham and Pakele's motion to withdraw did not contain a notice of
                      hearing; (2) the district court did not have jurisdiction to grant
                      Sidebotham and Pakele's withdrawal; (3) Francis did not receive notice of
                      the pretrial conference; and (4) the district court entered case-concluding
                      sanctions without holding an evidentiary hearing. We disagree and
                      conclude that the default is valid.

                            2 Francisargues that the district court erred in not setting aside the
                      default and judgment based on two misrepresentations from Wynn.
                      Francis alleges that Wynn misrepresented that (1) "a letter was served on
                      [Francis] and that this letter notified him of the pretrial conference," and
                      (2) Francis had notice of the prove-up hearing. We disagree and conclude
                      that Wynn's representations were accurate.



SUPREME COURT
        OF
     NEVADA
                                                             2
(0) 1947A    agera.
                    reasonably exercise discretion in determining whether a default judgment
                    should be set aside.").
                                   The district court may relieve a party from a final judgment or
                    order for grounds of "mistake, inadvertence, surprise, or excusable
                    neglect." NRCP 60(b)(1). This court noted that a district court must
                    consider several factors before granting a NRCP 60(b)(1) motion: (1)
                    "prompt application to remove the judgment"; (2) "absence of an intent to
                    delay the proceedings"; (3) evidence of a lack of knowledge of procedural
                    requirements on the part of the moving party, (4) moving party made the
                    motion in good faith; and (5) the state's "basic policy for resolving cases on
                    their merits when possible." 3 Kahn v. Orme, 108 Nev. 510, 513, 835 P.2d
                    790, 792-93 (1992) (emphasis and internal quotations omitted).
                                   Further, "public policy dictates that cases be adjudicated on
                    their merits."      Kahn, 108 Nev. at 516, 835 P.2d at 794. However,
                    "Mitigants and their counsel may not properly be allowed to disregard
                    process or procedural rules with impunity." Lentz v. Boles, 84 Nev. 197,
                    200, 438 P.2d 254, 256-57 (1968).
                          Prompt application
                                   A motion for relief from default must be made "within a
                    reasonable time" and "not more than 6 months after the proceeding was
                    taken or the date that written notice of entry of the judgment or order was
                    served." NRCP 60(b). This court suggested that the six-month period

                          3 Thiscourt in Kahn also discussed another factor: "the moving party
                    must promptly tender a meritorious defense to the claim for relief." 108
                    Nev. at 513, 835 P.2d at 793 (emphasis and internal quotations omitted).
                    This court has since overruled that requirement. See Epstein v. Epstein,
                    113 Nev. 1401, 1405, 950 P.2d 771, 773 (1997).



SUPREME COURT
       OF
    NEVADA
                                                            3
(0) 1947A 7)(1V10
                 "represents the extreme limit of reasonableness."       Union Petrochemical
                 Corp. of Nev. v. Scott, 96 Nev. 337, 339, 609 P.2d 323, 324 (1980) (quoting
                 Murphy v. Bocchio, 338 A.2d 519, 523 (R.I. 1975)). Further, this court
                 stated that "want of diligence in seeking to set aside a judgment is ground
                 enough for denial of such a motion." Union Petrochemical, 96 Nev. at 339,
                 609 P.2d at 324.
                              The district court found that Francis was aware of the
                 relevant court dates and deadlines, yet "waited nearly five months after
                 receiving notice of Wynn's intent to take default and over four months
                 from receiving notice that default was entered, before filing his [mlotion."
                              We conclude that the district court did not abuse its discretion
                 by finding that Francis did not promptly file his application for relief from
                 default. Francis waited nearly five months after becoming aware of
                 Wynn's intent to take default and the district court's entry of default
                 before filing for relief. While he filed his motion within the six-month time
                 period, the district court maintained the discretion to find that Francis did
                 not promptly file his motion, but instead used the six-month deadline as a
                 delay tactic. This is not how NRCP 60(b) should be utilized, and Francis
                 has failed to show why his delay in filing his motion should constitute the
                 extreme limit of reasonableness. See Union Petrochemical, 96 Nev. at 339,
                 609 P.2d at 324. Therefore, we conclude that this factor weighs in favor of
                 the district court's ruling.
                       Intent to delay proceedings
                              The district court will consider the circumstances of each case
                 to determine if the party has filed a NRCP 60(b) motion with the intent to
                 delay the proceedings. Stoecklein, 109 Nev. at 272, 849 P.2d at 308; Kahn,
                 108 Nev. at 514, 835 P.2d at 793 (the district court did not abuse its
                 discretion when it found that the party intended to delay the proceedings
SUPREME COURT
      OF
    NEVADA
                                                        4
(0) I947A 7404
                     by waiting nearly five months after the entry of default to obtain counsel
                     to file a motion to set aside default and failed to establish an absence of
                     intent to delay); Union Petrochemical, 96 Nev. at 339, 609 P.2d at 324 (the
                     district court found that the party intended to delay by not filing until just
                     before the six month period ended and it was not excused merely because
                     the party's headquarters were located out of state).
                                  Here, when denying Francis' motion for relief, the district
                     court found that "the record demonstrates that Francis has sought to
                     delay this case from its inception." Further, the district court stated that
                     "Francis has been on notice of these proceedings and failed to take any
                     action until his [m]otion for [r]elief was filed. And, it determined that
                     "[Francis] willfully ignored his responsibility to comply with procedural
                     rules as a pro se litigant."
                                  We conclude that the district court did not abuse its discretion
                     in determining that Francis intended to delay the proceedings by filing his
                     motion for relief nearly five months after the notice of the entry of default.
                     Union Petrochemical, 96 Nev. at 339, 609 P.2d at 324. Further, Francis
                     has failed to provide any justification for filing his motion nearly five
                     months after the district court entered default. 4 Kahn, 108 Nev. at 514,



                           4 Francis did not allege that it took him five months to file his motion
                     for relief for lack of counsel. However, even if Francis claimed that he
                     delayed filing his motion for relief for lack of counsel, this argument is
                     without merit because the district court found that Francis had hired
                     David Houston to represent him at least three months prior to filing his
                     motion for relief based on the comments Houston and Francis made to the
                     press regarding appealing the district court decision. Kahn, 108 Nev. at
                     514, 835 P.2d at 793



SUPREME COURT
       OF

     NEVADA
                                                            5
(0) 1947A •nl!t)r,
                835 P.2d at 793. Therefore, we conclude that this factor also weighs in
                favor of the district court's ruling.
                      Lack of knowledge of procedural requirements
                             If a party is unaware of the trial date because he did not
                receive notice of the date, then the party has shown they lacked knowledge
                of procedural requirements, which constitutes excusable neglect.
                Stoecklein, 109 Nev. at 273, 849 P.2d at 308. However, the neglect is not
                excusable if the party receives notice of the scheduled proceedings but fails
                to appear. See Durango Fire Prot., Inc. v. Troncoso, 120 Nev. 658, 663, 98
                P.3d 691, 694 (2004) (holding that a movant has notice of the proceedings
                if he or she was served by mail). This court has further noted, when
                referring to NRCP 60(b), that "we are not confronted here with some
                subtle or technical aspect of procedure, ignorance of which could readily be
                excused. The requirements of the rule are simple and direct."           Union
                Petrochemical, 96 Nev. at 339, 609 P.2d at 324.
                             The district court determined that Francis received notice of
                the scheduled proceeding but failed to appear. Specifically, the district
                court found that once Sidebotham and Pakele withdrew, Francis was
                acting without counsel because, even though another attorney, Mr.
                Aftergood, was assisting Francis in locating replacement counsel,
                Aftergood was never retained as counsel of record in this matter. Further,
                the district court found that "Nile evidence demonstrates that Francis
                was fully aware of these proceedings, independent of what Aftergood may
                have told him."
                             We conclude that the district court did not abuse its discretion
                by refusing to set aside the default and judgment because Francis had
                knowledge of the procedural requirements to appear at the hearings.
                Francis' neglect was inexcusable because he was served with notice of the
SUPREME COURT
     OF
   NEVADA
                                                        6
(0) 1947A ezo
                     hearings by mail. Also, Aftergood was not Francis' counsel of record, so it
                     was Francis' responsibility, as a pro se litigant, to appear at the hearings.
                     Further, this is not a complex procedural requirement, and someone as
                     experienced at litigation as Francis surely understands that he needs to
                     appear at the proceedings. This factor also weighs in favor of the district
                     court's ruling and we, therefore, conclude that the district court did not
                     abuse its discretion in refusing to set aside the default and judgment. 5
                                   Accordingly, we ORDER the judgment of the district court
                     AFFIRMED. 6




                                                                        xas,             J.
                                                         Hardesty


                                                                                         J.
                                                         Douglas
                                                               n't


                                                         Cherry




                           5 The  district court did not address the remaining two factors.
                     However, we conclude that they weigh in Wynn's favor because Francis
                     did not file his motion to set aside in good faith and the policy of hearing
                     cases on the merits was not intended to allow litigants to disregard
                     process or procedural rules. See Lentz, 84 Nev. at 200, 438 P.2d at 256-57.

                           6 We have considered the parties' remaining arguments and conclude
                     they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                           7
(0) 1947A    ofela
                     cc: Hon. Mark R. Denton, District Judge
                          An H. Shirinian, Settlement Judge
                          Parker Scheer Lagomarsino
                          Lipson Neilson Cole Seltzer & Garin, P.C.
                          Brownstein Hyatt Farber Schreck, LLP/Los Angeles
                          Pisanelli Bice, PLLC
                          Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       8
(D) 1947A    CaieD